DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 1/06/22 has been entered.

Reasons for Allowance
Claims 1, 3, 5-9, 12-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose: 
“wherein the first operation unit and the second operation unit cross each other in an X-shape, and 
wherein the first operation unit is arranged along one arc having an arcuate axis set in a location of the user input of a right thumb such that a center of the one arc is positioned to a left side with respect to an axis that divides the display unit into the left side and a right side and the second operation unit is arranged in another arc having an arcuate axis set in a location of the user input of a left thumb such that a center of the another arc is positioned to the right side with respect to the axis that divides the display unit into the left side and the right side.” In addition, it would have not been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.
Goyja discloses an x-shape (Goyja, fig 2). However, Goyja does not disclose, “wherein the first operation unit is arranged along one arc having an arcuate axis set in a location of the user input of a 
Lal, United States Patent Application Publication US 2010/0251181, discloses “wherein the first operation unit is arranged along one arc having an arcuate axis set in a location of the user input of a right thumb such that a center of the one arc is positioned to a left side with respect to an axis that divides the display unit into the left side and a right side and the second operation unit is arranged in another arc having an arcuate axis set in a location of the user input of a left thumb such that a center of the another arc is positioned to the right side with respect to the axis that divides the display unit into the left side and the right side.” In addition, it would have not been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention,” (Lal, para [0033], with reference to fig 5). However, Lal does not disclose that the 2 arcs cross each other to make an X shape and it would not have been obvious to one of ordinary skill in the art to modify the layout of Lal to include an x shape.
Therefore, in combination with the other limitations of the independent claim 1, it is allowed. Independent claims 19 and 20 recite the same limitations and are similarly allowed. Likewise, dependent claims 3, 5-9, 12-18, 21 and 23 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178